Citation Nr: 0612958	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama

THE ISSUE

Entitlement to service connection for diabetes mellitus.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. King-Walker



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.  This case comes to the Board of Veteran's 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A formal Board hearing was held at the 
RO in September 2005.


FINDING OF FACT

Competent medical evidence of record reflects that the 
veteran has been treated with insulin for diabetes mellitus 
since April 1972, approximately two months following 
separation from active service. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for service connection

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. 3.303. 

Service connection may be established directly, by 
affirmatively showing inception or aggravation during 
service, or through presumptions, which are outlined by 
statute.  38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
Service connection for diabetes mellitus may be rebuttably 
presumed if it is manifested to a compensable degree within 
one year following separation from active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record reflects that the veteran currently 
has diabetes mellitus, which is treated with insulin.  See 
private treatment records from March 1999 to January 2002, VA 
progress notes from August 2002 to January 2003, and the 
February 2003 VA examination report.

Service medical records are negative for complaints, 
treatment, or a diagnosis for a diabetic condition.  However, 
in a May 2004 letter, Warren J. Foster, MD, stated that he 
has treated the veteran for diabetes mellitus since April 
1972, at which time he was using 16 units of NPH insulin.

In a May 2004 letter, Godfrey H. Straub, a pharmacist, stated 
that he has provided the veteran with insulin through his 
pharmacy since approximately 1976.

The evidence reflects that the veteran was first diagnosed 
with and treated for diabetes mellitus in April 1972, and 
that he used insulin at that time, which was within one year 
of his separation from active service.  Since diabetes 
mellitus is a presumptive chronic disease pursuant to C.F.R. 
§§ 3.307(a), 3.309(a), and it had its onset to a compensable 
degree within one year of the veteran's separation from 
active duty, it must be presumed to have had its onset in 
service, no medical nexus opinion is required and, absent 
evidence to the contrary, service connection for diabetes 
mellitus is warranted.  There is no evidence to the contrary, 
and the veteran gave credible testimony at his Board hearing 
which was consistent with the evidence of record.  

II. Duty to notify and assist

VA's duties of notification and assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the claim, See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), those matters are not currently before the Board and 
the RO will have the opportunity to provide the required 
notice before deciding those matters.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted. 







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


